DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 has been amended to recite “the row of teeth extending over exactly half of the circumference of the working sleeve” in lines 2-3 (emphasis added), which has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention. The specification instead recites in paragraph [0017] “the working sleeve in this case has a row of teeth on its distal end face, which row of teeth extends over part of the circumference of the working sleeve, preferably over half the circumference” (emphasis added), which is not the same as extending over “exactly half” of the circumference. In addition, it is unclear from the drawings that the teeth extend  over “exactly half” of the circumference.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitations “wherein the guide rod has a lateral slot opening connected to the cavity, such that the cavity forms a partially cylindrical grove” in lines 1-2, which renders the claim indefinite since it is unclear if the lateral slot opening refers back to the lateral slot opening introduced in claim 1 or to an additional lateral slot opening. In addition, if the lateral slot opening refers back to the lateral slot opening introduced in claim 1, the claim does not appear to provide any further limitations. It appears that claim 4 refers back to the same lateral slot previously introduced in claim 1 and should be canceled or should be amended to properly refer back to the lateral slot opening and the partially cylindrical groove and to further limit those limitations. 
	Claim 19 recites the limitation “further comprising dilators” in line 1 which renders the claim indefinite because it is unclear if these refer to additional dilators in addition to the at least one dilator in claim 1 or to dilators of the at least one dilator in claim 1. It appears that claim 19 should instead recite “wherein the at least one dilator comprises dilators” or “wherein the at least one dilator comprises a plurality of dilators”, and for the purpose of compact prosecution will be examined below under this assumption. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the limitation “wherein the width of the slot opening is smaller than the diameter of the groove” in lines 1-2, which fails to further limit claims 1 and 4 from which it depends, since claim 1 includes the limitation “a width of the lateral slot opening is less than a diameter of the partially cylindrical groove” e.g. smaller. Claim 5 further reciting that a diameter that has previously been defined as being of a less width is smaller, is not considered a further limitation, since something that is less width is smaller. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Predick (U.S. Pub. No. 2017/0021147 A1, hereinafter “Predick”). 
Predick discloses, regarding claim 1, an instrument set (10, see Figs. 1-16) for spinal operations (see Fig. 16), comprising: at least one dilator; a guide cannula (12); a guide rod (14) having an eccentric cavity (31), wherein the guide cannula (12) which can be received in the cavity of the guide rod (see Fig. 9), wherein the guide rod (see annotated Fig. 12, below, see also paras. [0060]-[0061]) has a lateral slot opening connected to the cavity (see annotated Fig. 12 above), such that the cavity forms a partially cylindrical groove (see annotated Fig. 12 above), wherein a width of the slot opening is less than the diameter of the partially cylindrical groove (see annotated Fig. 12 above, note that the width between 36 and 37 is less than the diameter of 31); and  wherein the guide rod has a distal tongue (see annotated Fig. 11 below) which is arranged eccentrically with respect to the cavity and/or a central axis of the guide rod (see Fig. 11).


    PNG
    media_image1.png
    556
    675
    media_image1.png
    Greyscale

Regarding claim 2, wherein the cavity is eccentric with respect to the outer contour and/or the central axis of the outer contour of the guide rod (see annotated Fig. 12, below, see also paras. [0060]-[0061]).
Regarding claim 3, wherein the guide rod has a distal tongue (see annotated Fig. 11 below) which is arranged eccentrically with respect to the cavity and/or a central axis of the guide rod (see Fig. 11).

    PNG
    media_image2.png
    797
    652
    media_image2.png
    Greyscale

Regarding claim 4, wherein the guide rod has a lateral slot opening connected to the cavity (see annotated Fig. 12 above), such that the cavity forms a partially cylindrical groove (see annotated Fig. 12 above).
Regarding claim 5, wherein the width of the slot opening is smaller than the diameter of the groove (see annotated Fig. 12 above, note that the width between 36 and 37 is less than the diameter of 31).
Regarding claim 6, wherein the inner wall surface (e.g. inner wall surface of 31) of the guide rod that surrounds the cavity and the groove is in the shape of a cylinder jacket or a partial cylinder jacket (see Fig. 12).
Regarding claim 7, wherein the outer wall surface (e.g. outer surface of 30) of the guide rod is in the shape of a cylinder jacket or partial cylinder jacket (see Fig. 12).
Regarding claim 8, wherein the slot opening of the cavity or the groove of the guide rod is diagonally opposite the tongue (see Fig. 11, see annotated Fig. 11 above).
Regarding claim 9, wherein the distal tongue of the guide rod has opposing partially arcuate edges (see annotated Fig. 11 above), the distal ends of which lead into a tip of the tongue (see annotated Fig. 11 above).
Regarding claim 10, further comprising a working sleeve (108 and 109) comprising a longitudinally extending, in particular cylindrical cavity which has a cross section that is at least the same as the cross section of the guide tube, preferably as the cross section of the guide rod (see Figs. 14 and 16, note that guide rod 14 extends within cylindrical cavity formed in 108 and 109 and therefore has a cross section that is at least the same as the cross section of 14).
Regarding claim 16, wherein a distal lip (see annotated Fig. 16 below) extends over part of the circumference of the working sleeve (see Figs. 14 and 16, note that the lip extends over a part of the circumference).

    PNG
    media_image3.png
    874
    557
    media_image3.png
    Greyscale

Regarding claim 19, further comprising dilators (16 and 18) comprising lumina (41 and 51) adapted to the guide tube and/or guide rod or to one another (see Figs. 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick, as applied to claims 1 and 10 above, an in view of Abbasi (U.S. Pub. No. 2017/0135704 A1, hereinafter “Abbasi”). 
Predick discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 11, wherein the working sleeve has a row of teeth on its distal end face; regarding claim 12, wherein the row of teeth extends over at least half of the circumference of the working sleeve; regarding claim 13, wherein the teeth of the row of teeth are asymmetrical, the row of teeth extending over exactly half of the circumference of the working sleeve; regarding claim 14, wherein a first flank of the teeth is designed as a flat S inclined toward the distal tip of a tooth; regarding claim 15, wherein a second flank is oriented axially parallel; and regarding claim 17, wherein the tips of the teeth and the end face of the lip are at the same axial height.
Abbasi disclose a working sleeve (102, see Fig. 1A), that includes a row of teeth on a distal end face (see annotated Fig. 3A below), wherein the teeth extend over part of the circumference, and over exactly half of the circumference (see annotated Fig. 3A below, note that that teeth extend over the entirety of the circumference e.g. over half of the circumference) wherein the teeth of the row of teeth are asymmetrical (see annotated Fig. 3A below, see para. [0035]); wherein a first flank of the teeth is designed as a flat S inclined toward the distal tip of a tooth (see annotated Fig. 3A below, note teeth peek and dip to form a flat S inclined to a tip); wherein a second flank is oriented axially parallel (see annotated Fig. 3A below); and wherein the tips of the teeth and the end face of the lip are at the same axial height (see annotated Fig. 3A below) in order to provide teeth for cutting into the vertebra (see para. [0039]).

    PNG
    media_image4.png
    409
    379
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the working sleeve in Predick to include teeth as set forth above in view of Abbasi in order to provide teeth for cutting into the vertebra. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick, as applied to claim 1 above, and in view of Shluzas (U.S. Pub. No. 2007/0288026 A1, hereinafter “Shluzas”).
Predick discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 18, further comprising a hollow needle comprising a stylet and/or a guide wire, transverse dimensions of the stylet and/or guide wire preferably being adapted to the lumen of the cavity of the hollow needle.
Shluzas discloses, using a targeting needle (see para. [0127]), with a stylet (see para. [0129]) and a guide wire (see para. [0129]-[0132]) in order to properly locate, prepare the target site and guide tools to the target site (see paras. [0127]-[0135]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the instrument set in Predick to include a hollow needle, stylet and guide wire in view of Shulzas in order to properly locate, prepare the target site and guide tools to the target site. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick, as applied to claim 1 above, and in view of Pagliuca et al. (U.S. Pub. No. 2003/0073998 A1, hereinafter “Pagliuca”).
Predick discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 20, further comprising work tools such as milling cutters and the chisel, the radial dimensions of which are adapted in particular to the lumen of the working tube.
Pagliuca discloses instruments for treating the vertebra (see ABSTRACT), wherein an endoscope (1500) is inserted through a cavity of a working sleeve (1020, see Fig. 53) and at least one working instrument (S, see para. [0259]) such as cutters (see para. [0259]) is inserted through the working sleeve (see paras. [0226] and [0259]) and removing an osteophyte (see para. [0259]) in order to allowing visual identification of the vertebral structures enables the physician to perform the procedure while viewing the surgical area through the endoscope (see para. [0226]) and remove osteophytes that have accumulated between the vertebrae (see para. [0259]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include inserting an instrument and endoscope through the working sleeve and removing an osteophyte under endoscopic view in view of Pagliuca in order to allowing visual identification of the vertebral structures enables the physician to perform the procedure while viewing the surgical area through the endoscope and remove osteophytes that have accumulated between the vertebrae.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick (U.S. Pub. No. 2017/0021147 A1, hereinafter “Predick”) in view of Boyd et al. (U.S. Pub. No. 2002/0156481 A1, hereinafter “Boyd”). 
Predick discloses, regarding claim 21, a method for performing operations, in particular on the outside of vertebral bodies or bones (see Fig. 16, see paras. [0012] and [0077]), wherein after a guide tube (12) has been inserted from the body surface of a patient as far as the surface of a vertebral body or bone (see Fig. 16, see paras. [0012] and [0077]), a guide rod (14) comprising an eccentrically formed cavity (31) is inserted over the guide tube into the body of the patient as far as the surface of the vertebral body or bone (see Fig. 16), a distal tip (see annotated Fig. 11 above) formed eccentrically at the distal end of the guide rod is pressed against the surface of the vertebral body or bone (see Fig. 16, see paras. [0012] and [0077]), the guide tube within the guide rod is retracted in a proximal direction (see Fig. 16, see paras. [0012] and [0077]).
Regarding claim 22, wherein a guide rod (14) comprising a cavity (31) arranged eccentrically in its outer contour and/or the axis of symmetry of its outer contour is inserted into the body of the patient (see annotated Fig. 12 above).
Regarding claim 23, wherein without or after removing the guide rod over the guide tube or if the guide rod is not removed (see Fig. 16 see paras. [0012] and [0077]), a working sleeve is inserted (100, see Fig. 16), over said guide rod (see Fig. 16), into the body of the patient in a distal direction as far as the surface of the vertebral body or bone (see Fig. 16, see paras. [0012] and [0077]), and in that the guide tube and optionally the guide rod are removed from the working sleeve (see Fig. 16, see paras. [0012] and [0077]).
Regarding claim 24, wherein one or more dilators (16 and 18) are firstly introduced over the guide tube or guide rod as far as the vertebral body and the working sleeve is subsequently inserted over the inserted dilator having the largest diameter (see Fig. 16, see paras. [0012] and [0077]).
Predick fails to disclose, regarding claim 21, in that the position of the distal end of the guide cannula relative to an intended position is checked, generally under X-ray view, if the intended operating region does not match the position of the distal end of the guide tube on the vertebral body or bone, and the guide rod together with the guide tube located therein is pivoted about its distal tip in order to pivot a cavity of the guide rod over the intended operating region or to move closer to the operating region, and the guide tube within the guide rod is subsequently moved again distally toward the surface of the vertebral body or bone; regarding claim 21, wherein the method includes removing osteophytes; and regarding claim 23, anchored on the surface the vertebral body or bone. 
Boyd discloses a method of accessing the disc space (see ABSTRACT), wherein the distractor tips include radiographic markers to indicate the ends of the device and to indicate the rotational alignment of the distractors in the space and make adjustments as needed (see para. [0011]) in order to ensure proper insertion of the tools into the disc space (see para. [0011]). Boyd further discloses removing osteophytes (see para. [0073]) in order to prepare the vertebral for engagement with the guide sleeve (see para. [0073]). And Boyd discloses anchoring the device to the adjacent vertebrae (see para. [0073]) in order to maintain its position during subsequent steps (see para. [0073]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include verifying under X-ray view the ends of the guide tube / guide rod as well as the rotational alignment of the guide tube / guide rod and make adjustments as needed in view of Boyd in order to ensure proper insertion of the tools into the disc space (see para. [0011]). And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include removing osteophytes in view of Boyd in order to prepare the vertebral for engagement with the guide tube / guide rod. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include anchoring on the surface of the vertebral body or bone in view of Boyd in order to maintain its position during subsequent steps. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick in view of Boyd, as applied to claim 21 above and in further view of Shluzas (U.S. Pub. No. 2007/0288026 A1, hereinafter “Shluzas”). 
Regarding claim 25, wherein firstly, optionally after making a skin incision, a hollow needle having an inserted stylet is inserted into the body of the patient as far as the vertebral body, then the stylet is removed and a guide wire is inserted through the hollow needle, and then, after removing the hollow needle, the guide tube is inserted over the guide wire as far as the vertebral body and finally the further steps of the method are carried out.
Shluzas discloses, a method of treating the vertebra (see ABSTRACT) that includes making a skin incision (see para. [0131]), inserting a targeting needle (see para. [0127]), with a stylet (see para. [0129]), removing the stylet (see para. [0129]) and inserting a guide wire (see para. [0129]-[0132]) in order to properly locate, prepare the target site and guide tools to the target site (see paras. [0127]-[0135]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include making a skin incision, inserting a targeting needle, with a stylet, removing the stylet and inserting a guide wire in view of Shulzas in order to properly locate, prepare the target site and guide tools to the target site

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick in view of Boyd, as applied to claim 21 above and in further view of Pagliuca et al. (U.S. Pub. No. 2003/0073998 A1, hereinafter “Pagliuca”). 
Predick in view of Boyd, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 26, wherein at least one work instrument is inserted through the working sleeve as far as the operating site on the vertebral body or bone, and the operation to be performed, such as the removal of osteophytes, is carried out on the vertebral or bone surface; regarding claim 27, wherein the shaft of an endoscope is inserted through an elongate cavity of the work instrument; and regarding claim 28, wherein an endoscope is firstly inserted through the working sleeve and then a work instrument is inserted through an elongate cavity of the endoscope as far as the surface of the vertebral body or bone, and a surgical step, such as the removal of an osteophyte, is carried out under endoscopic view.
Pagliuca discloses a method of treating the vertebra (see ABSTRACT), wherein an endoscope (1500) is inserted through a cavity of a working sleeve (1020, see Fig. 53) and at least one working instrument (S, see para. [0259]) is inserted through the working sleeve (see paras. [0226] and [0259]) and removing an osteophyte (see para. [0259]) in order to allowing visual identification of the vertebral structures enables the physician to perform the procedure while viewing the surgical area through the endoscope (see para. [0226]) and remove osteophytes that have accumulated between the vertebrae (see para. [0259]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick in view of Boyd to include inserting an instrument and endoscope through the working sleeve and removing an osteophyte under endoscopic view in further view of Pagliuca in order to allowing visual identification of the vertebral structures enables the physician to perform the procedure while viewing the surgical area through the endoscope and remove osteophytes that have accumulated between the vertebrae.
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that Predick fails to disclose regarding amended claim 1, a guide rod that has an eccentric cavity, wherein a guide cannula can be received in the cavity of the guide rod and the guide rod has a lateral slot opening connected to the cavity, so that the cavity forms a partially cylindrical groove; wherein a width of the lateral slot opening is less than a diameter of the partially cylindrical groove, and the guide rod has one distal tongue that is arranged eccentrically to the cavity of the guide rod. The Applicant asserts that the claimed guide rod is different from the dilators in Predick, and that Predick only discloses slots for two outer dilators and that the dilators have planar distal end plates that are perpendicular to their axes. 
The Office respectfully disagrees. While Predick discloses a dilation assembly, each one of the dilators act as guide rods for the next dilator. In addition, as set forth above dilator 14 acts as a guide rod, and has a lateral  slot opening that receives dilator 12 (see annotated Fig. 12 below) and an eccentric cavity / partially cylindrical groove e.g. cavity that is not centrally placed (see annotated Figs. 1 and 12 below, note that the cavity / partially cylindrical groove is placed eccentrically e.g. to the side of the dilator 12). And further, as set forth above the dilators are shown to have distal tongues arranged eccentrically e.g. off to the side of the cavity (see annotated Fig. 11 below). 
 
    PNG
    media_image5.png
    465
    517
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    727
    626
    media_image6.png
    Greyscale


    PNG
    media_image1.png
    556
    675
    media_image1.png
    Greyscale


The Applicant asserts that Predick in view of Boyd fails to disclose, regarding claim 21, “the guide rod together with the guide tube located therein is pivoted about its distal tip in order to pivot a cavity of the guide rod over the intended operating region or to move closer to the operating region”. The Applicant asserts that Boyd discloses rotational alignment of distractors in a space and is not able to provide any lateral displacement or alignment in the space. The Applicant further asserts that Boyd discloses rotating the distractor a quarter of a turn to create a second greater distraction height in the space, which is a change in an axial direction and does not provide any lateral replacement of a working space. 
The Office respectfully disagrees. In response to Applicant's argument that Predick in view of Boyd does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., lateral replacement of a working space) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not. It is noted that the claim requires the guide tube to be pivoted over the intended operating region. Boyd discloses pivoting, e.g. rotating, the guide rod about itself over the intended operating region (see para. [0011]). In addition, both Predick and Boyd disclose instruments that if turned would create a greater distraction height. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773